ORDER
1 The appellant, Wellman Products, LLC (Wellman), filed an application for an award of appeal-related costs in the appeal of a district court interlocutory order. Included in the request was the cost of preparing a transcript of a hearing on the appellees'[Paul Mickle, Brent Bonnstetter, Steve Medley, and Norma Cassidy] motion to certify the class action. Although the hearing transcripts were clearly part of the record on appeal, the appellees objected to Wellman's collection of costs associated with preparing the same. Having reviewed the appellant's motion for appeal-related costs, the appel-lees' objection to appellant's motion for appeal-related costs, and the appellant's reply in support of its motion for appeal-related costs, WE DETERMINE:
1) The appellant was successful in having the interlocutory order of the district court reversed. Under such cireum-stances, 12 0.8. Supp.2010 § 978.1 provides for the prevailing party to recover costs of preparing the record on appeal or on certiorari.
2) Rule 1.14, Supreme Court Rules, 12 0.9.2001, Ch. 15, App. 1 provides that costs taxable by the Supreme Court Clerk include "[rleasonable costs for transcripts which are a part of the ree-ord on appeal."
3) The transcripts of the hearing of July 1 and 2, 2009, were made a part of the record on appeal. The appellant has submitted a verified statement of taxable costs indicating the cost of the transcripts totaled $4,216.00 and the payment of a filing fee of $200.00 for a total of $4,416.00.
4) The cost of preparation of the tran-seripts is a part of preparing the record on appeal and is taxable under 12 0.8. Supp.2010 § 978.1 and Rule 1.14, Supreme Court Rules, Ch. 15, App. 1. The Clerk of the Supreme Court is directed to tax costs in favor of the appellant and against the appellees in the amount of $4,416.00.
12 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 14TH DAY OF NOVEMBER, 2011.
CONCUR: TAYLOR, C.J., COLBERT, V.C.J., KAUGER, WATT, WINCHESTER, EDMONDSON, COMBS and GURICH, JJ.
NOT VOTING: REIF, J.